On Petition for Rehearing.

On application for rehearing, it is contended, under section 1219, Revised Statutes of 1908, which is in part as follows :
“No account shall be allowed by the board of county commissioners, unless the same shall be made out in separate items, and the nature of each item stated, and where no specific fees are allowed by law the time actually and necessarily devoted to the performance of any service charged in such account shall be specified; which account so made out shall be verified by affidavit;” etc., that the coroner is entitled to compensation for the services in question according to their reasonable worth. This section does not provide or undertake to provide for compensation. It simply directs how bills for services, *416for* which compensation is due, but for which no specific fee is fixed, shall be made out. That is, applying the statute to the slaim in suit, if1 there were a law to the effect that in addition to the regular fees fixed by statute, the coroner, for the services in question, should receive reasonable compensation, to be allowed by the board of .county commissioners and paid out of the county treasury, he would have a claim for submission under this section. Since, however, there is no- statute allowing compensation for such services, the coroner has no claim on this account, and it was properly disallowed.
Decided March, A. D. 1913.
Rehearing denied April 7, A. D. 1913.
If the decision in 3 Colorado Appeals 576, Board of County Commissioners v. Leonard, is in any particular in conflict with the foregoing views, it was to that extent overruled in Garfield County v. Leonard, supra, which states a rule in .harmony with that here announced.
Petition for rehearing denied.